Citation Nr: 1410915	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-05 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Loma Linda, California


THE ISSUE

Entitlement to reimbursement for, or payment of, unauthorized medical expenses incurred on September 19, 2010, at Chino Valley Medical Center.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from August 2005 to August 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 administrative decision by the Department of Veterans Affairs (VA) medical center (VAMC) located in Loma Linda, California.

The issue of entitlement to service connection for reactive airway disease has been raised by the record but has not been adjudicated by the agency of original jurisdiction (AOJ).  See Claim, February 2014 (VBMS electronic records).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

In February 2014, before the Board promulgated a decision, the Board received a letter from the Veteran that expressed his desire to withdraw from appellate review his claim for reimbursement for, or payment of, unauthorized medical expenses incurred on September 19, 2010, at Chino Valley Medical Center.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of his claim for reimbursement for, or payment of, unauthorized medical expenses incurred on September 19, 2010, at Chino Valley Medical Center have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 38 U.S.C.A. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or his authorized representative.  38 C.F.R. § 20.204 (2013).  

In February 2014, before the Board promulgated a decision in this matter, the Veteran submitted a written request to withdraw from appellate consideration his claim for reimbursement for, or payment of, unauthorized medical expenses incurred on September 19, 2010, at Chino Valley Medical Center.  Accordingly, the Board does not have jurisdiction to review the appeal of the Veteran's claim, and it must therefore be dismissed.


ORDER

The appeal for entitlement to reimbursement for, or payment of, unauthorized medical expenses incurred on September 19, 2010, at Chino Valley Medical Center is dismissed.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


